NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                 PATRICIA W. DANIEL,
                      Petitioner,

                             v.

       MERIT SYSTEMS PROTECTION BOARD,
                    Respondent.
               ______________________

                        2013-3040
                  ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT0752110374-I-2.
                ______________________

                  Decided: August 7, 2013
                  ______________________

      PATRICIA W. DANIELS, of Vicksburg, Mississippi, pro
se.

    KATHERINE M. SMITH, Attorney, Office of the General
Counsel, Merit Systems Protection Board, of Washington,
DC, for respondent. With her on the brief were BRYAN G.
POLISUK, General Counsel and KEISHA DAWN BELL, Depu-
ty General Counsel.
                ______________________
2                                  PATRICIA DANIEL   v. ARMY
    Before PROST, O’MALLEY, and TARANTO, Circuit Judges.
PER CURIAM.
    Petitioner Patricia W. Daniel seeks review of a deci-
sion of the Merit Systems Protection Board (“Board”)
dismissing her appeal for lack of jurisdiction. See Daniel
v. Dep’t of the Army, No. AT0752110374-I-2 (M.S.P.B.
Sept. 12, 2012) (“Initial Decision”). For the reasons set
forth below, we affirm the Board’s decision.
                       BACKGROUND
    Ms. Daniel was employed as a GS-560-09 Budget Ana-
lyst for the U.S. Army Corps of Engineers. In January
2010, she was appointed to a position as a YA-1102-02
Contract Specialist. The Contract Specialist position
required Defense Acquisition Workforce Improvement Act
(“DAWIA”) Level III certification. Ms. Daniel did not
have the required certification at the time of her ap-
pointment, but she was permitted twenty-four months
from the date of her appointment to obtain it.
    Ms. Daniel’s original Budget Analyst position was un-
der the General Schedule (“GS”) classification and pay
system. Her new Contract Specialist position was under
the National Security Personnel System (“NSPS”). How-
ever, in the National Defense Authorization Act for Fiscal
Year 2010, Congress had repealed NSPS and required
that all employees be converted from NSPS to other
systems by the beginning of 2012. See Pub. L. No. 111-84,
§ 1113, 123 Stat. 2190, 2498-99 (2009).
    In December 2010, the Army reviewed Ms. Daniel’s
position as part of the required conversion from NSPS. It
determined that her YA-1102-02 Contract Specialist
position would convert to a GS-1102-13 Contract Special-
ist position, which, like the NSPS position, would require
DAWIA Level III certification. Unlike the NSPS position,
however, the GS position would be a “non-developmental
position,” which meant Ms. Daniel would be required to
PATRICIA DANIEL   v. ARMY                                 3
possess the certification at the time of appointment and
was not permitted additional time to obtain it. Resp’t
App. 25. Ms. Daniel was well short of achieving DAWIA
Level III certification, having failed, after eleven months
in her position, to complete sufficient training to achieve
even Level I certification. Accordingly, the Army deter-
mined that Ms. Daniel would not be qualified to remain in
her position upon conversion to the GS system. In addi-
tion, while checking Ms. Daniel’s training history and
resume, the Army determined that she lacked specialized
experience required for her YA-1102-02 Contract Special-
ist position and thus should not have been qualified for
the position in the first place.
    On December 10, 2010, the Army informed Ms. Daniel
in a memorandum that she could not remain in her posi-
tion and that it would attempt to locate another position
for which she qualified. In a separate memorandum that
same day, the Army offered Ms. Daniel a position as a GS-
560-09 Budget Analyst—the same position she had held
before she accepted the NSPS Contract Specialist posi-
tion. The Army also informed Ms. Daniel that if she
accepted the offer, she would be “entitled to pay reten-
tion,” but if she declined the offer, she “may be separated
from Federal service.” Id. at 31. On December 21, 2010,
Ms. Daniel emailed her supervisors to confirm that she
accepted the offer. In her email, she noted that she “was
offered a GS-09 position at MVD [Mississippi Valley
Division] or be terminated from Federal Service with
USACE [U.S Army Corps of Engineers],” and that she
“ha[d] no alternatives to [her] livelihood but to accept the
GS-09 position.” Id. at 28. On December 23, 2010, the
Army issued another memorandum informing Ms. Daniel
that it viewed her acceptance of the GS-09 position as
voluntary. It further advised Ms. Daniel that she had the
right to appeal if she disagreed, but that the sole issue
that would be addressed on appeal was whether her
acceptance of the offer was voluntary or involuntary.
4                                   PATRICIA DANIEL   v. ARMY
    On January 21, 2011, Ms. Daniel appealed to the
Board, alleging that she was coerced into accepting the
GS-09 position. In particular, she claimed that her ac-
ceptance was the result of “Duress, Intimidation, and
Time Pressure,” and that she “was pressured by the
Commander to accept the position or [she] would be
removed from federal service.” Id. at 18.
    On June 6, 2012, an administrative judge issued an
order informing Ms. Daniel that the Board might not have
jurisdiction over her appeal because voluntary actions are
not appealable to the Board. See id. at 39 (citing 5 C.F.R.
§ 752.401(b)(9)). The administrative judge advised Ms.
Daniel of the requirements for establishing jurisdiction
over allegations of involuntary demotion and ordered her
to file a response with detailed factual allegations that
one of the following things happened to her:
    (1) The agency made misleading statements on
    which you relied to your detriment; or (2) under
    all the circumstances the agency made your work-
    ing conditions so difficult because of discrimina-
    tion or another reason that a reasonable person in
    your position would have felt compelled to request
    assignment to a position at a lower grade and/or
    pay; or (3) your reduction in grade and/or pay was
    the product of mental incompetence, or was se-
    cured in violation of the law; or (4) if you accepted
    the assignment to a position at a lower grade
    and/or pay after the agency proposed to take a
    personnel action against you, you may prove your
    claim by showing that the agency knew that the
    reason for the threatened personnel action could
    not be substantiated.
Id. at 39.
    Ms. Daniel filed a response in which she recounted
the application process through which she obtained her
position as a YA-1102-02 Contract Specialist, as well as
PATRICIA DANIEL   v. ARMY                                5
the events leading to her acceptance of the GS-560-09
Budget Analyst position. Her primary argument seemed
to be that there must be an ulterior motive behind the
Army’s actions, and that she should “be given an oppor-
tunity of a hearing to show that something else other than
an error is truly the reason why [she] was offered a
change to a lower grade or be removed from 35 years of
federal service.” Id. at 52.
    The Army responded with a motion to dismiss Ms.
Daniel’s appeal for lack of jurisdiction, arguing in rele-
vant part that she had failed to make any non-frivolous
allegations that her transition from her NSPS position to
the GS-09 position was involuntary or coerced. Ms.
Daniel filed a response to the Army’s motion. This time,
in addition to recounting the circumstances surrounding
her initial appointment and subsequent reassignment,
Ms. Daniel focused on the Board’s jurisdictional require-
ments for “an appeal from the cancellation of a promotion
or an appointment.” Id. at 67. Specifically, Ms. Daniel
cited multiple Board opinions in which it has stated:
   To establish Board jurisdiction in an appeal from
   the cancellation of a promotion or an appoint-
   ment, the appellant must show that the promotion
   or appointment actually occurred; that is, that the
   promotion or appointment was approved by an au-
   thorized appointing official aware that he or she
   was making the promotion or appointment, and
   that some action denoting acceptance of the pro-
   motion or appointment was taken. In addition,
   the promotion or appointment must not have been
   revoked before the appellant performed in the
   higher grade. The appellant must also prove that
   the agency action is appealable, and that the
   agency is not merely correcting an error.
Shafford v. U.S. Postal Serv., 103 M.S.P.R. 657, 660
(2006) (citations omitted), overruled on other grounds by
6                                    PATRICIA DANIEL   v. ARMY
Deida v. Dep’t of the Navy, 110 M.S.P.R. 408 (2009).
Thus, the gravamen of her response appears to have been
that she met the requirements for an appeal from the
cancellation of a promotion.
    On September 12, 2012, the administrative judge is-
sued an Initial Decision dismissing Ms. Daniel’s appeal
for lack of jurisdiction. The administrative judge found,
based on undisputed documentary evidence submitted by
the Army, that Ms. Daniel had accepted the Army’s offer
to reassign her from the NSPS position to the GS-09
position. Initial Decision at 5. Citing long-standing
Board precedent that a choice between two unpleasant
options does not make an employee’s decision involuntary,
the administrative judge found that Ms. Daniel had failed
to make a nonfrivolous allegation that her acceptance of
the GS-09 position was involuntary. Id. at 5 (citing
Lawson v. U.S. Postal Serv., 68 M.S.P.R. 345, 350 (1995)).
Because the Board does not have jurisdiction over appeals
from voluntary actions, the administrative judge dis-
missed Ms. Daniel’s appeal. Id. at 6.
    Ms. Daniel did not seek further review by the Board,
and the administrative judge’s initial decision became
final on October 17, 2012. Ms. Daniel appealed the
Board’s decision to this court.
                        DISCUSSION
     This court’s review of a decision of the Board is lim-
ited.    We must affirm the decision unless it was
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c). Whether the Board has juris-
diction over an appeal is a question of law that this court
reviews without deference, while underlying findings of
fact are reviewed for substantial evidence. Parrott v.
Merit Sys. Prot. Bd., 519 F.3d 1328, 1334 (Fed. Cir. 2008).
PATRICIA DANIEL   v. ARMY                                 7
    The Board has jurisdiction over appeals from adverse
personnel actions such as removals and reductions in
grade or pay. See 5 U.S.C. §§ 7512, 7513(d); 5 C.F.R.
§ 1201.3(a)(1); Garcia v. Dep’t of Homeland Sec., 437 F.3d
1322, 1324 (Fed. Cir. 2006) (en banc). The Board, howev-
er, does not have jurisdiction if an appeal involves a
voluntary action by an employee.             See 5 C.F.R.
§ 752.401(b)(9); Clark v. U.S. Postal Serv., 989 F.2d 1164,
1169 (Fed. Cir. 1993).
     On appeal, Ms. Daniel argues that the administrative
judge erred in concluding that the Board lacked jurisdic-
tion. Ms. Daniel asserts that the administrative judge
failed to apply the correct law concerning jurisdiction over
an appeal from the cancellation of a promotion. She
argues that under the correct law, she made a “prima
facie case of jurisdiction.” Pet’r Br. 1. In particular, she
contends that she “non-frivolously alleged that she was
actually promoted, that she accepted the promotion, and
that it was not revoked before she performed in the posi-
tion.” Id.; see also Shafford, 103 M.S.P.R. at 660 (setting
forth Board’s requirements for jurisdiction over an appeal
from cancellation of promotion). At a minimum, Ms.
Daniel contends that she is entitled to a hearing on the
issue of jurisdiction.
    Ms. Daniel is correct that the administrative judge
did not address the Board’s law concerning jurisdiction
over an appeal from the cancellation of a promotion.
Indeed, instead of treating Ms. Daniel’s appeal as a
challenge to the cancellation of a promotion, the adminis-
trative judge treated her appeal as an “involuntary demo-
tion appeal.” Initial Decision at 6.
    Nevertheless, even if Ms. Daniel is correct that her
claim is more properly characterized as a challenge to a
cancellation of a promotion, as opposed to a demotion, the
characterization of her claim is irrelevant. Because the
Board lacks jurisdiction over appeals involving voluntary
8                                   PATRICIA DANIEL   v. ARMY
actions by employees, see 5 C.F.R. § 752.401(b)(9), the
dispositive issue is whether Ms. Daniel voluntarily ac-
cepted the Army’s offer to reassign her to the position of
GS-560-09 Budget Analyst.
    An employee’s acceptance of a position at a reduced
grade, like a decision to retire or resign, is presumed to be
voluntary. See Christie v. United States, 518 F.2d 584,
587 (Ct. Cl. 1975). Moreover, as this court has explained,
“the fact that an employee is faced with an unpleasant
situation or that his choice is limited to two unattractive
options does not make the employee’s decision any less
voluntary.” Staats v. U.S. Postal Serv., 99 F.3d 1120,
1124 (Fed. Cir. 1996).
    Applying these principles to Ms. Daniel’s case, we see
neither legal error nor a lack of substantial evidence in
the Board’s finding that her decision to accept the Army’s
offer to reassign her to the GS-560-09 Budget Analyst
position was voluntary for purposes of Board jurisdiction.
Ms. Daniel was faced with two unpleasant options—she
could accept the lower-grade position or she could refuse
the Army’s offer and fight her possible removal from the
Army. She chose to accept the lower-grade position. The
prospect of fighting her possible removal from the Army
may not have seemed like a desirable option, but it was
nevertheless an option. Therefore, consistent with our
precedent, Ms. Daniel’s acceptance of the lower-grade
position must be deemed voluntary.
    Accordingly, Ms. Daniel has failed to make a nonfrivo-
lous allegation that her reassignment to the GS-560-09
Budget Analyst position was involuntary or coerced. We
therefore affirm the administrative judge’s conclusion
that the Board lacked jurisdiction to hear Ms. Daniel’s
appeal.
                       AFFIRMED
PATRICIA DANIEL   v. ARMY                   9
                            COSTS
   Each party shall bear their own costs.